Citation Nr: 1413151	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include seizures and memory loss.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, from April 29, 2010 to the present.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for entitlement to service connection for residuals of a head injury and an initial rating in excess of 10 percent for a left knee disability.  

A hearing was held on March 8, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In July 2013, the Board issued a decision denying entitlement to a disability rating in excess of 10 percent for a left knee disability and granting a separate 10 percent rating for arthritis and painful motion of the left knee, prior to April 29, 2010.  This decision has not been remanded to the Board and is not before the Board at this time.  The Board remanded the remainder of the case for further development.  The Board's July 2013 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

In a January 2014 rating decision, the RO granted service connection for hearing loss in the left ear, and assigned a 10 percent rating, effective February 22, 2005.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide examinations and attempt to acquire the Veteran's complete service treatment records.

In the July 2013 Remand, the Board directed that the Veteran be provided with VA examinations to assess the current severity of his left knee disability and the nature and etiology of any residuals of head injury present.  The RO issued a supplemental statement of the case in January 2014, noting that the Veteran was scheduled for a VA examination but that the Veteran failed to report and did not show good cause for not reporting.  The Veteran's VA claims file does not contain a copy of notification letters sent regarding the scheduled examination(s).  Additionally, the VA Medical Center printout of the examination processing request contains an inaccurate address for the Veteran.  Thus, it is unclear whether the Veteran received notice regarding any scheduled examination, and fairness to the Veteran requires that new examinations be provided.  A copy of the notification letter for the newly-scheduled examinations and documentation of any response by the Veteran should be added to the claims file.

A July 2013 remand directive also ordered the RO/AMC to attempt to obtain the Veteran's outstanding service treatment records (STRs), to include any reports or findings provided in connection with his enlistment into the military.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including military STRs.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Subsequent to the July 2013 Remand, the claims file contains documentation of one request made by the AMC, to the Records Management Center (RMC), in an attempt to locate the Veteran's outstanding service treatment records.  The RMC responded by email in August 2013, and stated that there are no records of the STRs at the RMC, but that they have "flagged" their filing system to show AMC interest in the event records are located in the future.  This is not a conclusive statement that the records do not exist and does not lead to the conclusion that further efforts would be futile.  On remand, the AMC should broaden its search and continue efforts to obtain the Veteran's outstanding STRs until such time as it is reasonably certain such records do not exist or that further efforts to obtain them would be futile.  Only then should the AMC/RO issue a formal finding of unavailability and send the Veteran notice that the records remain outstanding.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the Veteran's complete service treatment records, including all records associated with his enlistment in November 1995.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  After completing the above development, and obtaining all outstanding service and medical evidence, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any current residuals of the claimed in-service head injuries.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Does the Veteran currently experience any residual disorder(s) related to a head injury?

If the answer to (a) is YES, based on review of the medical reports in the file and the Veteran's lay history, then, address the following for each of the residuals noted:

b.  Is it clear and unmistakable, i.e., undebatable, that the Veteran's head injury pre-existed his military service?  In providing this opinion, the examiner is asked to discuss the service treatment records and the Veteran's competent lay statements regarding injuries and symptomatology following a motor vehicle accident reported to have occurred in approximately 1992 or 1993, prior to enlistment in service in November 1995.

i.  If the answer to (b) is NO (i.e. it cannot be said that it is clear and unmistakable, or undebatable, that a head injury pre-existed service), is it at least as likely as not (50 percent probability or more) that the current disorder arose during service or is the result of an in-service injury or disease, including noise exposure or in-service head injuries?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

ii.  If the answer to (b) is YES (i.e. it is undebatable that a head injury pre-existed military service), was any residual disability resulting from the pre-existing head injury permanently aggravated during active service, including by any in-service head injuries or as manifested by any neurological symptomatology. 

A pre-existing injury or disease will be considered aggravated during service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute aggravation unless the underlying condition worsened.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in part 1, and obtaining all outstanding service and medical evidence, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his service-connected left knee disability.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the applicable rating criteria.  The presence of evidence of pain, excess fatigability, incoordination, and weakness should also be noted, and if feasible, should also be expressed in terms of degree of additional loss of motion due to the above.  The presence of the above should also be addressed in terms of how they limit functional ability during flare-ups and after repetitive use testing.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, conduct any additional development deemed necessary, and readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


